                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                No. 5:11-cr-00229-B0-8


UNITED STATES OF AMERICA,                     )
                                              )
                       v.                     )                   ORDER
                                              )
DAVID LEWIS                                   )


       On January 7, 2019, David Lewis ("Lewis"), a Florida state inmate, filed pro se a "motion

for inquiry" asking whether his federal sentence entered in this court is meant to run consecutive to,

or concurrent with, his state sentence. See Mot. [D.E. 675]. On November 21, 2011, Lewis was
                                                              '

found guilty of four drug-crime counts, following a jury trial in this court, and was sentenced within

the advisory Guidelines range to concurrent prison terms of327 months (Count One), 240 months

(Count Two), and 120 months (Counts Three and Twelve). See J. [D.E.400]. Lewis appealed [D.E.

396], and the United St~tes Court of Appeals for the Fourth Circuit ("Fourth Circuit") affirmed the

convictions and sentence [D.E. 439]. The court subsequently denied Lewis' motion to prevent his

transfer to Florida to face state parole violation charges. See Order [D.E. 452].

       The court construes Lewis' instant motion as one challenging the calculation of his sentence.

The execution of one's sentence must be challenged under 28 U.S.C. § 2241. See United States v.

Little, 392 F.3d 671, 679 (4th Cir. 2004) (citation omitted); In re Vial, 115 F.3d 1192, 1194 n.5 (4th

Cir. 1997). However, federal jurisdiction over a petition for a writ of habeas corpus exists only for

persons "in custody" at the time the petition is filed. See 28 U.S.C. § 2241(c); Braden v. 30th

Judicial Circuit Court, 410 U.S. 484, 495 (finding a district court may not entertain a habeas action

unless it has personal jurisdiction over the custodian of the prisoner). Because Lewis is in custody
pursuant to a Florida state court judgment, the federal court lacks jurisdiction over any § 2241

petition at this time. See In re Wright, 826 F.3d 774, 778-79 (4th Cir. 2016) (discussing the

interplay between 28 U.S.C. §§ 2241 and 2254, and concluding that "federal habeas petitions of

prisoners who are 'in custody pursuant to the judgment of a State court' should be treated as

'applications under section 2254"'). Accordingly, Lewis' instant motion [D.E. 675] is DENIED
                                                           '
without prejudice to refiling as a § 2241 petition when he has entered federal custody and has

exhausted his administrative remedies with the Federal Bureau of Prisons. See McClung v. Shearin,

90 F. App'x 444, 445 (4th Cir. 2004) (per curiam) ("Federal prisoners must exhaust their

administrative remedies prior to filing§ 2241 petitions." (~itation omitted)).

       Lewis also requests a copy of his pre-sentence report and his sentencing hearing transcript
                         !


as documentation of the "status of his federal sentence," and he generally seeks "any sentencing

papers/documents this court may send." See Mot. [D .E. 67 5]. Although Lewis seeks copies of court

documents at the Government's expense, the court already denied a similar request on November

14, 2018. See Order [D.E. 665]. The court DENIES Lewis' instant request for the reasons stated

in its November 14, 2018, order.

       SO ORDERED. This         .J day of February 2019.
                                                               ~~~fJ~
                                                               ~=c; w. BOYLE -                ---,- -r
                                                               Chief United States District Judge




                                                 2
